Citation Nr: 0738392	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  00-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 until 
October 1956.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).   

In February 2004, the Board solicited the opinion of an 
independent medical expert (IME) regarding the etiology of 
the veteran's claimed low back disability.  However, during 
that process the veteran's original VA claims folder appears 
to have been lost.  The remote history of this claim is 
obscure due to the loss of the claims folder.  

The veteran was notified of the file's unavailability by a 
letter dated July 7, 2006.  The record now on appeal consists 
of a one volume rebuilt claims folder.  

In August 2007, based upon the rebuilt claims folder the IME 
opinion was provided to the Board.  The veteran was provided 
a copy of the opinion and given an opportunity to respond.  
To the Board's knowledge, the veteran has not provided any 
additional information at this time.   

In November 2007, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1.  The veteran is service connected for pes planus.

2.  The medical evidence of record indicates that veteran's 
current low back disability is of a multi-factoral etiology.  
The competent and probative medical evidence of record 
indicates that those factors include the veteran's service-
connected foot disability.  

CONCLUSION OF LAW

Entitlement to service connection for a low back condition is 
warranted on a secondary basis.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a low back 
disability both on a direct basis and secondary to his 
service-connected pes planus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his 
claim in October 2007.  This letter appears to be in 
conformity with the requirements of law.  Presumably, the 
veteran was advised of the VCAA prior to the October 2007 
letter.  However, due to the loss of the claims folder such 
prior notice letters are not of record.  
The Board need not, however, discuss in any detail the 
sufficiency of VCAA notice or VA's development of the claim 
in light of the fact that the Board is granting the benefit 
sought.  Thus, any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

Pertinent law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initial comment

As has been explained earlier, the veteran's VA claims folder 
has been lost. The current evidence of record is contained in 
a rebuilt claims folder, which manifestly does not contain 
all of the records which were in the original file.  The 
United States Court of Appeals for Veterans Claims has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).


Discussion

The veteran has proffered a variety of theories pertaining to 
the relationship between his current low back condition and 
service.  In particular, he is seeking service connection on 
a secondary basis, in essence contending that his service-
connected bilateral foot disability caused him to develop the 
back condition.  Because the benefit sought on appeal is 
being granted on a secondary service connection basis, any 
discussion of other theories of entitlement is unnecessary.  

A Wallin analysis will be employed.    

Concerning the first element of entitlement to service 
connection on a secondary basis, October 2003 VA treatment 
records indicate x-ray evidence of spondylolisthesis in the 
veteran's lumbar spine.  Wallin element (1), current 
disability, is therefore satisfied.  

Moving to the second element, a service-connected disability, 
documentation from the RO verifies that the veteran has been 
granted service connection for bilateral flat feet.  Wallin 
element (2), service-connected disability is therefore met.    

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that the evidence is at least in 
equipoise as to whether or not the veteran's back condition 
is related to the veteran's service-connected pes planus. 

As noted elsewhere in this decision, the evidence of record 
is limited.  The Board acknowledges that the original 
February 2004 IME request referred to a January 2003 medical 
report of Dr. T.G. and an April 2001 VA medical examination.   
However, these items are no longer of record.  The surviving 
evidence of record on this point includes a June 2001 
treatment note and the August 2007 IME opinion.  

The Board has carefully evaluated the available evidence and 
for reasons stated immediately below finds that the evidence 
for the claim (i.e., that which found a relationship between 
the veteran's current disability and service-connected 
disability) outweighs the evidence against the claim.

With respect to the June 2001 treatment note, the treating 
physician attributes the veteran's back disability to the 
veteran's remote history of alcohol abuse.   However, this 
assertion is not backed by any supporting rationale.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Additionally, there is no indication that the treating 
physician had ever reviewed the veteran's VA medical records 
or the then-existing April 2001 examination report when 
reaching this unsupported conclusion.  The Board accords that 
treatment note little weight of probative value.    

Based upon the totality of the available records, the IME 
opinion is that the veteran's back disability is the result 
of multiple causes.  Those causes specifically include aging, 
the effects of a congenital condition (scoliosis), 
"lifestyle" and the service-connected flat foot condition.  
Although the IME does not conclude that the service-connected 
condition is the sole source of the veteran's back 
disability, the report does conclude that the service-
connected condition contributed to the condition.

The Board finds that the August 2007 IME opinion is the most 
probative medical evidence of record.   That opinion was 
rendered by an appropriately credentialed orthopaedic surgeon 
who is also a professor at a well-respected medical school.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  Additionally, the IME 
opinion notes review of the remaining service medical records 
and treatment records and contains four pages of reasons and 
rationale supporting the reviewer's conclusion.    
  
Thus, Wallin element (3), and therefore all elements 
necessary for the grant of service connection on a secondary 
basis, have been met.
 
In summary, for the reasons and bases set out above the 
criteria for the establishment of service connection for the 
back disability have been met.  
The benefits sought on appeal are therefore granted. 


ORDER

Entitlement to service connection for a low back disability 
is granted.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


